Citation Nr: 1727004	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-00 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for allergies.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 70 percent prior to June 8, 2015 and 100 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

On the record at the December 2016 hearing, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the substantive appeal as to the issues of entitlement to service connection for allergies, entitlement to a higher initial rating for PTSD, and entitlement to a TDIU. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to service connection for allergies, entitlement to a higher initial rating for PTSD, and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.

In the present case, at the December 2016 hearing, the Veteran withdrew from consideration the issues of entitlement to service connection for allergies, entitlement to a higher initial rating for PTSD, and entitlement to a TDIU.  As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for allergies is dismissed.

The appeal as to the issue of entitlement to a higher initial rating for PTSD, in excess of 70 percent prior to June 8, 2015 and 100 percent thereafter, is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.


REMAND

Regarding sleep apnea, at the December 2016 hearing, the Veteran reported that during service, his spouse at that time would frequently complain that his snoring would keep her awake at night.  He also reported that he often felt tired during the day.  Recent VA treatment records show that the Veteran has been diagnosed with sleep apnea.  Although service treatment records are negative for diagnoses or treatment for sleep apnea, the Veteran is competent to report being told that he snored often as well as to report feeling fatigue during the day.  In light of the Veteran's current diagnosis of sleep apnea and his competent statements, the Board finds that the low threshold for finding that this disorder may be related to service has been met.  Accordingly, a VA examination is warranted.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the Veteran has reported that he receives treatment for sleep apnea through the VA Medical Center in Charleston, South Carolina.  While treatment records through September 2015 are associated with the claims file, to the extent there are any outstanding and pertinent records, these should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records associated with the VA Medical Center in Charleston, South Carolina from September 2015 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to address to the etiology of his sleep apnea.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to or had its onset during the Veteran's period of active duty service.

The examiner must consider the Veteran's statements that during service his spouse at that time reported that his snoring would wake her up and that he often felt fatigue during the day.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


